EXAMINER'S AMENDMENT


Election/Restrictions
This application is in condition for allowance except for the presence of Claims 18-20 directed to an invention non-elected without traverse.  Accordingly, these claims are being cancelled as noted below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Cancel Claims 18-20.


Specification
The amendments to the specification submitted on March 7, 2022 have been reviewed and approved by the examiner for examination purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
March 25, 2022

/James O Hansen/Primary Examiner, Art Unit 3637